 



Exhibit 10.3
AMENDMENT NO. 1
TO
HAMILTON BEACH/PROCTOR-SILEX, INC.
2007 ANNUAL INCENTIVE COMPENSATION PLAN
     Hamilton Beach/Proctor-Silex, Inc. (the “Company”), hereby adopts this
Amendment No. 1 to the Hamilton Beach/Proctor-Silex, Inc. 2007 Annual Incentive
Compensation Plan (the “Plan”). The provisions of this Amendment shall be
effective on September 28, 2007. Words and phrases used herein with initial
capital letters that are defined in the Plan are used herein as so defined.
Section 1
     The Plan is hereby amended by deleting the name “Hamilton
Beach/Proctor-Silex, Inc.” each time it appears therein and replacing it with
the phrase “Hamilton Beach Brands, Inc.”
Section 2
     Paragraph (d) under the “Definition” Section of the Plan is hereby amended
in its entirety to read as follows:
     “(d) ‘Employer’ means the Company, Hamilton Beach Brands, Inc. and Hamilton
Beach Brands Canada, Inc. and Hamilton Beach Brands de Mexico, S.A. de C.V.”
     EXECUTED this 24th day of September, 2007.

            HAMILTON BEACH/PROCTOR-SILEX, INC.
      By:   /s/ Charles A. Bittenbender         Name:   Charles A. Bittenbender 
      Title:   Assistant Secretary     

57